Citation Nr: 0416104	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  03-25 231A	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania



THE ISSUE

Whether a December 2002 application for service disabled 
veterans' insurance (RH) under the provisions of 38 U.S.C.A. 
§ 1922 was timely filed.




ATTORNEY FOR THE BOARD

L.  J. Vecchiollo





INTRODUCTION

The veteran had active military service from September 1966 
to June 1969.

The present matter arises before the Board of Veterans' 
Appeals (Board) on appeal from a December 2002 decision of 
the Regional Office and Insurance Center (RO&IC).  The 
veteran filed a notice of disagreement (NOD) in March 2003, 
and the RO&IC issued a statement of the case (SOC) in August 
2003.  The veteran filed a substantive appeal (via a VA Form 
9) in September 2003.


FINDINGS OF FACT

1.  A December 1994 rating decision granted service 
connection and assigned a 10 percent rating for post-
traumatic stress disorder (PTSD).  The following month, the 
veteran was notified by letter of the award.  An August 1997 
rating decision granted service connection and assigned a 10 
percent rating for degenerative joint disease of the right 
shoulder.  That same month, the veteran was notified by 
letter of the award.  These are the only awards of service 
connection granted the veteran.

2.  In December 2002, the veteran filed an application for 
Service Disabled Veterans' (RH) Insurance under 38 U.S.C.A. § 
1922(a).

3.  There is no evidence that the veteran was incompetent at 
any point from January 1995 to January 1997 or from August 
1997 to August 1999.


CONCLUSION OF LAW

As a timely application for RH under 38 U.S.C.A. § 1922 was 
not filed, the current claim must be denied by operation of 
law.  38 U.S.C.A. § 1922 (West 2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Development of the Claim

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  To implement the provisions of the 
law, VA promulgated regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In an August 2003 statement of the case, the veteran was 
notified of the reasons for the RO&IC's December 2002 
decision and the law governing his claim.  He has also been 
afforded the opportunity to present evidence and argument 
with respect to his claim.  The Board finds that these 
actions are sufficient to satisfy any duties to notify and 
assist owed the veteran.  As will be explained below, the 
appeal lacks legal merit; as the law and not the facts are 
dispositive, the duties to notify and assist imposed by the 
VCAA are not applicable in this appeal.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).

II. Governing Laws and Legal Analysis

In December 2002, the veteran filed an application for RH 
under 38 U.S.C.A. § 1922(a).  That month, the RO&IC notified 
the veteran that his application for RH insurance was 
untimely; therefore, his application for insurance was not 
approved.

The veteran has contended that because of his service-
connected PTSD he was unaware that he was eligible for RH 
insurance.  He alleges that, later, another veteran informed 
him of the insurance and he thereafter filed an application.  
He also maintains that he may have been notified of his 
eligibility for RH insurance when he was awarded service 
connection.  However, his severe service-connected mental 
disability, PTSD rated 100 percent disabling, prevented him 
from applying earlier for this insurance.  

Under the provisions of 38 U.S.C.A. § 1922, a veteran is 
eligible to apply for and receive RH insurance after 
discharge from service, if it is found that he has a 
disability for which compensation would be payable if 10 
percent or more in degree, and he is otherwise insurable, if 
an application in writing is made within two years from the 
date service connection for such disability is determined.

It is the routine business practice of the VA insurance 
center to send notice to the veteran of his eligibility for 
RH insurance when informed by an RO of a veteran's grant of 
service connection.  However, 38 U.S.C.A. § 1922 does not 
require the VA to provide notice of eligibility for this 
benefit, and such lack of notice does not toll the statutory 
application period.  38 U.S.C.A. § 1922 (West 2002); see Hill 
v. Derwinski, 2 Vet. App. 451 (1991), Saunders v. Brown, 4 
Vet. App. 320 (1993).  However, in the recent case of Harvey 
v. Gober [14 Vet. App. 137 (2000), vacated for VCAA 
consideration, No. 98-1375 (Dec. 4, 2001)], the U.S. Court of 
Appeals for Veterans Claims (Court) noted 38 U.S.C.A. 
§ 7722(c) ("The Secretary shall distribute full information 
to eligible veterans . . . regarding all benefits  . . . to 
which they may be entitled under laws administered by the 
Department.") and then assumed, without deciding, that the 
VA had a duty to inform the veteran of his eligibility for RH 
insurance.  Harvey v. Gober, 14 Vet. App. at 140.  The Court 
eventually found that the VA had "presumably" fulfilled its 
duty to the veteran, based on insufficient evidence to 
overturn the presumption of administrative regularity in VA 
actions.  Id. at 142.  

In the present case, a December 1994 rating decision granted 
service and assigned a 10 percent rating for post-traumatic 
stress disorder (PTSD).  The following month, the veteran was 
notified by letter of the award.  An August 1997 rating 
decision granted service connection and assigned a 10 percent 
rating for degenerative joint disease of the right shoulder.  
That same month, the veteran was notified by letter of the 
award.  These are the only awards of service connection 
granted the veteran.  The veteran's application for insurance 
was received in December 2002, unquestionably more than two 
years after the August 1997 notice from the RO regarding the 
grant of service connection for PTSD.  The only statutorily 
recognized exception to the application deadline relates to 
the veteran's competency; if an applicant is shown by the 
evidence to have been mentally incompetent during any part of 
the eligibility period, an application for insurance may be 
filed within two years after a legal guardian is appointed, 
or within two years after the removal of such mental 
incompetency.  See 38 U.S.C.A. § 1922.

The evidence does not establish that the veteran was 
incompetent at any time between January 1995 and January 1997 
or from August 1997 to August 1999, when he would have been 
eligible to apply for RH insurance, and, indeed, the veteran 
has not alleged that he was incompetent at that time or 
presently.  He maintains that he had a serious mental 
disability, however.  The Board further notes that, although 
service connection is in effect for PTSD, that impairment 
does not equate to mental incompetency with the meaning of 
the applicable regulations.  See 38 C.F.R. § 3.353 (a 
mentally incompetent person is one who, because of injury or 
disease, lacks the mental capacity to contract or to manage 
his own affairs, including entering into contracts; and where 
there is a reasonable doubt as to whether a person is 
competent, such doubt will be resolved in favor of 
competency.)  VA medical personnel had found the veteran to 
have been competent for VA purposes during PTSD examinations 
in December 1997 and May 1999; and while hospitalized from 
February 2000 to April 2000 and from May 2000 to July 2000.  
As there is no evidence of incompetency, that statutory 
exception is not applicable in this case.

Inasmuch as the veteran did not file an application for RH 
insurance within the requisite time period, there is no legal 
basis for a grant of the benefit sought; hence, the current 
claim of entitlement to RH insurance must be denied.  See 38 
U.S.C.A. § 1922(a).  Where, as here, the law and not the 
evidence is dispositive of an veteran's claim, the claim 
should be denied because of the absence of legal merit or the 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

Of course, should the veteran receive service connection for 
a disorder not currently service connected, he may reapply 
for RH insurance benefits after being so service connected, 
as long as the service-connected disability is compensable.


ORDER

The claim of entitlement to RH is denied.



	                        
____________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



